DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 6/10/2020.  Claims 1-3 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
As per claim 1, “particle size selection criteria” (last line) should be –expected range of the characteristic particle size—for proper antecedent basis and for greater clarification since this “particle size selection criteria” seems to refer to the range of characteristic particle size as performed in step S60.
As per claims 2-3, the claims are objected to for incorporating the above errors into the respective claims by claim dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for allowable subject matter:  
As per claims 1-3, the independent claim 1, from which the claim depend, recites a method for designing a particle size distribution of particulate bridging lost circulation materials for a fractured leakage, comprising a combination inventive steps S20-S60, from which the particular size distribution of the lost circulation materials conforming to the particle size selection criteria, are generated in step S70, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process;  2)  under Step 2A, Prong  Two, although the claims recite a judicial exception (i.e., explicitly reciting the equation in step S20), the judicial exception is integrated into a practical application in step S70 whereby the particle size distribution of the lost circulation materials conforming to the particular size selection criteria (as calculated from steps S20-S60 incorporating the recited equation) are generated which integrates the judicial exception into a practical application.  	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 29, 2022